DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2020-0016583, filed on Feb. 11, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Sept. 02/2021 and 01/11/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26 it is unclear as what is meant by a different antenna because a plurality of receive antenna is already claimed.  Does “different” antenna refer to a different type of antenna having a different design and/or calibrated to a different frequency range.  The disclosure does not appear to support this notion.  Also, the feature regarding the phase difference of the first reception by first antenna being the same as the phase of the second reception by second antenna is a desired result wherein the claimed subject matter provides no insight as to how such a result is achieved.  The Examiner fails to see how the claimed subject matter accounts for the claimed target/object going at different speeds or velocity or changing its speed or velocity thus changing its position which may result in the object being at different angular directions from the receive antennae.  When claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008).  As such, the metes and bound of the claim cannot be fully determined, thus the claim is indefinite.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 12 – 24 and 26 – 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu (WO 2021062750 A1) filed 2019-09-30.
As to claim 1, Zhu discloses an object velocity detection method, the method comprising: 
obtaining a first reception signal and a second reception signal that are received in different time intervals through a radar sensor (Page 12 “time division multiplexing (TDM) mode” see also Figs. 8 - 9); 
determining a Doppler effect based on the first reception signal and the second reception signal (Page 3 “acquiring M*N first range-Doppler maps corresponding to the signals received by the N receiving antennas, and superimposing the M*N first range-Doppler maps to obtain the second range- The Doppler diagram is used to determine the first echo signals received by at least two receiving antennas from the second range- Doppler diagram.”  See also step 702 page 16 – 17); 
determining an angle value of an object based on a signal obtained by compensating for the Doppler effect (Page 5 “Doppler compensation is performed on the K third echo signals received by each receiving antenna of, to obtain K fourth compensated echo signals corresponding to each receiving antenna of the same measurement dimension; 4. Evaluate the angle of the echo signal after compensation to obtain the third estimated value of the angle of arrival;” see also Page 16 step 702 “angle compensation”); 
obtaining a compensated signal by compensating for the angle value in the second reception signal (Page 16 step 702 “angle compensation on the M second echo signals”); and 
determining a velocity of the object based on the compensated signal (Page 5 “then the first target velocity can be accurately estimate.”  See also Page 18 “refer to formula (11), and then perform velocity estimation according to formula (11) …”).
As to claim 13, Zhu discloses an object velocity detection apparatus, the apparatus comprising: 
a radar sensor (Fig. 2b item 220); and 
a processor (Fig. 2b item 230) configured to: 
obtain a first reception signal and a second reception signal that are received in different time intervals through the radar sensor (Page 12 “time division multiplexing (TDM) mode” see also Figs. 8 - 9); 
determine a Doppler effect based on the first reception signal and the second reception signal (Page 3 “acquiring M*N first range-Doppler maps corresponding to the signals received by the N receiving antennas, and superimposing the M*N first range-Doppler maps to obtain the second range- The Doppler diagram is used to determine the first echo signals received by at least two receiving antennas from the second range- Doppler diagram.”  See also step 702 page 16 – 17); 
determine an angle value of an object based on a signal obtained by compensating for the Doppler effect (Page 5 “Doppler compensation is performed on the K third echo signals received by each receiving antenna of, to obtain K fourth compensated echo signals corresponding to each receiving antenna of the same measurement dimension; 4. Evaluate the angle of the echo signal after compensation to obtain the third estimated value of the angle of arrival;” see also Page 16 step 702 “angle compensation”); 
obtain a compensated signal by compensating for the angle value in the second reception signal (Page 16 step 702 “angle compensation on the M second echo signals”); and 
determine a velocity of the object based on the compensated signal (Page 5 “then the first target velocity can be accurately estimate.”  See also Page 18 “refer to formula (11), and then perform velocity estimation according to formula (11) …”).
As to claim 22, Zhu discloses an object velocity detection method, the method comprising: 
transmitting a first transmission signal through a transmitting antenna during a time interval (Page 12 “time division multiplexing (TDM) mode” see also Fig. 9); 
transmitting a second transmission signal through a different transmitting antenna during a different time interval (Page 12 “time division multiplexing (TDM) mode” see also Fig. 9);
receiving, by each of a plurality of receiving antennas, a first reception signal in response to the first transmission signal being reflected from the object and returned (Id.); 
receiving, by each of the receiving antennas, a second reception signal in response to the second transmission signal being reflected from the object and returned (Id.); 
determining a Doppler effect based on the first reception signals and the second reception signals (Page 3 “acquiring M*N first range-Doppler maps corresponding to the signals received by the N receiving antennas, and superimposing the M*N first range-Doppler maps to obtain the second range- The Doppler diagram is used to determine the first echo signals received by at least two receiving antennas from the second range- Doppler diagram.”  See also step 702 page 16 – 17); 
determining an angle value of the object based on a signal obtained by compensating for the Doppler effect (Page 5 “Doppler compensation is performed on the K third echo signals received by each receiving antenna of, to obtain K fourth compensated echo signals corresponding to each receiving antenna of the same measurement dimension; 4. Evaluate the angle of the echo signal after compensation to obtain the third estimated value of the angle of arrival;” see also Page 16 step 702 “angle compensation”); 
obtaining compensated signals by compensating for the angle value in the second reception signals (Page 16 step 702 “angle compensation on the M second echo signals”) ; and 
determining a velocity of the object based on the compensated signals (Page 5 “then the first target velocity can be accurately estimate.”  See also Page 18 “refer to formula (11), and then perform velocity estimation according to formula (11) …”).
As to claim 27, Zhu discloses an object velocity detection method, the method comprising:
receiving, using a radar sensor, a first reception signal and a second reception signal in different time intervals (Page 12 “TDM” Figs. 8 – 9); 
determining a phase shift value from a movement of the object based on the first reception signal and the second reception signal (Figs. 8 – 9); 
determining a first compensated signal by removing the phase shift value from the second reception signal (Page 15 “superimposed” Note that superposition means that the signals are aligned meaning that the signals are compensated for the phase offset due to length (distance) between receive antenna as shown in Figs. 8 – 9); 
determining an angle value of an object based on the first reception signal and the first compensated signal (Page 3 “angle of arrival”); 
determining a second compensated signal by removing the angle value from the second reception signal (Page 5 “use the second Doppler frequency to measure the same measurement dimension Doppler compensation is performed on the K third echo signals received by each receiving antenna of, to obtain K fourth compensated echo signals corresponding to each receiving antenna of the same measurement dimension; 4. Evaluate the angle of the echo signal after compensation to obtain the third estimated value of the angle of arrival”); and 
determining a velocity of the object based on the second compensated signal (Page 5 “then the first target velocity can be accurately estimate.”  See also Page 18 “refer to formula (11), and then perform velocity estimation according to formula (11) …”).
As to claim 2, Zhu discloses the method of claim 1, wherein the determining of the Doppler effect comprises determining a phase shift value from a movement of the object based on the first reception signal and the second reception signal (Figs. 8 – 9); and 
the determining of the angle value comprises: compensating for the phase shift value in the second reception signal (Pages 16 and 22 “step 702” see also Page 23 “superposition processing …”); and 
determining the angle value of the object using a signal obtained by compensating for the phase shift value (Page 5 “use the second Doppler frequency to measure the same measurement dimension Doppler compensation is performed on the K third echo signals received by each receiving antenna of, to obtain K fourth compensated echo signals corresponding to each receiving antenna of the same measurement dimension; 4. Evaluate the angle of the echo signal after compensation to obtain the third estimated value of the angle of arrival”).
As to claim 3, Zhu discloses the method of claim 2, wherein the phase shift value indicates a degree of a phase shift caused by the Doppler effect from the movement of the object (The teachings of Zhu account for this angle/phase as shown in figures 8 – 9 correspond to the well-known relationship                                 
                                    
                                        
                                            2
                                            v
                                            
                                                
                                                    cos
                                                
                                                ⁡
                                                
                                                    θ
                                                
                                            
                                        
                                        
                                            λ
                                        
                                    
                                
                              where v is velocity, θ is the angle projected onto the line of sight between the velocity vector of the object and radar and λ is wavelength.  ).
As to claim 4, Zhu discloses the method of claim 2, wherein the determining of the phase shift value comprises: determining the phase shift value based on a distance between receiving antennas included in the radar sensor, the number of the receiving antennas, and a distance between transmitting antennas included in the radar sensor (As shown in Fig. 9 and discussed on Page 15.).
As to claim 5, Zhu discloses the method of claim 1, wherein the obtaining of the first reception signal and the second reception signal comprises: receiving, as the first reception signal, a first reflection signal in response to a first transmission signal transmitted in a first time interval being reflected from the object; and receiving, as the second reception signal, a second reflection signal in response to a second transmission signal transmitted in a second time interval being reflected from the object (TDM as already cited and Figs. 8 – 9).
As to claim 6, Zhu discloses the method of claim 5, wherein the first transmission signal and the second transmission signal are frequency-modulated continuous-wave (FMCW) signals generated based on a preset frequency modulation pattern (Page 7 FMCW see also Page 11 “chirp”).
As to claim 12, Zhu discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, configure the processor to perform the method of claim 1 (Fig. 2b item 230).
As to claim 14, Zhu discloses the apparatus of claim 13, wherein the processor is configured to: 
for the determining of the Doppler effect, determine a phase shift value from a movement of the object based on the first reception signal and the second reception signal (Figs. 8 – 9); and
 for the determining of the angle value, compensate for the phase shift value in the second reception signal (Pages 16 and 22 “step 702”); and 
determine the angle value of the object using a signal obtained by compensating for the phase shift value (Page 5 “use the second Doppler frequency to measure the same measurement dimension Doppler compensation is performed on the K third echo signals received by each receiving antenna of, to obtain K fourth compensated echo signals corresponding to each receiving antenna of the same measurement dimension; 4. Evaluate the angle of the echo signal after compensation to obtain the third estimated value of the angle of arrival”).
As to claim 15, Zhu discloses the apparatus of claim 14, wherein the processor is configured to determine the phase shift value based on a distance between receiving antennas included in the radar sensor, the number of the receiving antennas, and a distance between transmitting antennas included in the radar sensor (As shown in Figure 9 and discussed on Page 15).
As to claim 16, Zhu discloses the apparatus of claim 13, wherein the radar sensor is configured to: receive, as the first reception signal, a first reflection signal in response to a first transmission signal transmitted in a first time interval being reflected from the object; and receive, as the second reception signal, a second reflection signal in response to a second transmission signal transmitted in a second time interval being reflected from the object (Page 12 “TDM mode” Figs. 8 – 9).
As to claim 17, Zhu discloses the apparatus of claim 16, wherein the first transmission signal and the second transmission signal are frequency-modulated continuous-wave (FMCW) signals generated based on a preset frequency modulation pattern (Page 12 “chirps”).
As to claim 18, Zhu discloses the apparatus of claim 13, wherein the radar system is a multiple-input and multiple-output (MIMO) radar system including a plurality of transmitting antennas and a plurality of receiving antennas (Page 12 “MIMO”).
As to claim 19, Zhu discloses the apparatus of claim 18, wherein the transmitting antennas are configured to alternately transmit a transmission signal in different time intervals (Page 12 “TDM”).
As to claim 20, Zhu discloses the apparatus of claim 18, wherein a maximum detectable velocity range of the object is determined irrespective of the number of the transmitting antennas (Range resolution is based on wavelength.  Range ambiguities are based on pulse repetition intervals (PRI).  Refer Zhu figures 8 – 9 wherein Fig. 8 shows only one antenna.).
As to claim 21, Zhu discloses the apparatus of claim 20, wherein the maximum detectable velocity range of the object corresponds to a maximum velocity range that is detectable when the radar system includes a single transmitting antenna (Id.).
As to claim 23, Zhu discloses the method of claim 22, wherein the first transmission signal and the second transmission signal are the same signals having a same carrier frequency characteristic (Page 12 TDM and “same waveform.”  The purpose of TDM is so that signals of same carrier don’t interfere with one another.).
As to claim 24, Zhu disclose the method of claim 22, wherein the first transmission signal and the second transmission signal are frequency-modulated continuous-wave (FMCW) signals (Page 12 “chirp signals”).
As to claim 26, Zhu discloses the method of claim 22, wherein the receiving antennas comprise a receiving antenna and a different receiving antenna, and a phase difference of the first reception signal of the receiving antenna and a phase difference of the second reception signal of the different receiving antenna are the same (Zhu Page 2 “some virtual arrays are designed to overlap.” Fig. 9.).
Claim Rejections - 35 USC § 103
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over obvious over Zhu in view of Chen (US 20200233076 A1).
As to claim 25, Zhu does not appear to dislcose the method of claim 22, wherein at least one of the first reception signals and at least one of the second reception signals are signals overlapping each other.
In same field of endeavor, Chen teaches overlapping transmitted and received signals that partly overlap.  See Chen Para. 36.  Chen further teaches “the compact time-frequency division multiplexing examples disclosed herein improve the property of the waveform of the transmissions and provide more flexible tradeoff options between different radar specification requirements (e.g., maximum ambiguous velocity, maximum range, range resolution, velocity resolution, etc.) (Id.).”
In view of the teachings of Chen, it would have been obvious to apply compact time-frequency division in order to improve various flexible tradeoff options such as maximum ambiguous velocity.
Claims 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over obvious over Zhu in view of Kishigami (US 2016/0285172).
As to claim 7, Zhu does not disclose the method of claim 1, wherein the radar system is a multiple-input and multiple-output (MIMO) radar system including a plurality of transmitting antennas and a plurality of receiving antennas, wherein the distance between the receiving antennas is the same as the distance between the transmitting antennas.
Kishigmai teaches “In this case, as illustrated in FIG. 8, the absolute value of the difference between the subarray element spacing Dt of the transmitting array antenna and the subarray element spacing Dr of the receiving array antenna is equal to the predetermined antenna element spacing De in the horizontal direction. As illustrated in FIG. 8, the element spacing of the transmitting array antenna is equal to the predetermined antenna element spacing De in the vertical direction.”
Zhu teaches that the transmit antennas have a length between the transmit antenna of 4D and the distance or length between the receive antenna is D.  In view of the teachings of Zhu it would have been obvious to try having all the lengths including the lengths between the transmit antenna to be D having the benefit of making the transmit array smaller thus saving space.  
As to claim 8, Zhu in view of Kishigami teaches the method of claim 7, wherein the transmitting antennas are configured to alternately transmit a transmission signal in different time intervals (TDM as cited throughout).
As to claim 9, Zhu in view of Kishigmai teaches the method of claim 7, wherein a maximum detectable velocity range of the object is determined irrespective of the number of the transmitting antennas (Fig. 8.  Note that unambiguous velocity does not depend on the number of transmit antenna but the PRI).
As to claim 10, Zhu in view of Kishigami teaches the method of claim 9, wherein the maximum detectable velocity range of the object corresponds to a maximum velocity range that is detectable when the radar system includes a single transmitting antenna (Id.).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over obvious over Zhu in view of Kishigami in further view Chen.
As to claim 11, Zhu in view of Chen does not teach the method of claim 7, wherein the first reception signal and the second reception signal that are received by the receiving antennas overlap each other.
In same field of endeavor, Chen teaches overlapping transmitted and received signals that partly overlap.  See Chen Para. 36.  Chen further teaches “the compact time-frequency division multiplexing examples disclosed herein improve the property of the waveform of the transmissions and provide more flexible tradeoff options between different radar specification requirements (e.g., maximum ambiguous velocity, maximum range, range resolution, velocity resolution, etc.) (Id.).”
In view of the teachings of Chen, it would have been obvious to apply compact time-frequency division in order to improve various flexible tradeoff options such as maximum ambiguous velocity.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648